DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I in the reply filed on 9/13/22 is acknowledged.
Claims 10-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/13/22.
Claim Objections
Claim 7 is objected to because of the following informalities:  
In claim 7, the phrase “configured to bear against and positioning the mask” should be “configured to bear against and position the mask.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 4, the phrase “the pad” lacks proper antecedent basis in the claim and makes claim 4 unclear since it is unclear what pad is being referred to.
The Examiner suggests amending claim 4 to recite that the positioning tool further comprises a pad.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 and 8-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hori et al. (EP 2818908 A1, hereinafter Hori).
As to claim 1, Hori teaches a positioning tool (fig. 19) for an endoscopic inspection means for inspecting a manifold casing of an aircraft turbine engine (the manifold casing is not positively recited as part of the claimed tool, and the prior art tool is capable of being used to inspect such a manifold casing), the manifold casing comprising an annular wall with an axis of revolution, the manifold casing further comprising through orifices and being surrounded by an annular manifold comprising at least one gas passage port opening into an annular cavity delimited between the manifold and said wall, wherein the tool comprises: 
a centring device 75 (fig. 19) configured to be engaged in said port (fig. 19 shows the centering device engaged in a port OAP; therefore, the centering device is capable of being engaged with the port of the claimed manifold casing) and comprising a distal end (at elements 42) configured to bear against said wall (fig. 19 shows the distal end bearing against a wall OS; therefore, the prior art distal end is capable of bearing against the wall of a manifold casing configured to accept the prior art distal end), and a proximal end (at element 69) configured to be held securely on an opening of said port, and 
at least one mask 21 (having a window 22) configured to be engaged in said port and to be positioned and fastened on said centering device (fig. 19, ¶98 and ¶101 teach that centering device 75 has elements 41-44 from portion 24 that are described in ¶33-36 and fig. 5 as being attachably disposed on mask 21, meaning the mask is configured to be fastened with respect to the centering device), the mask comprising a window 22 for endoscopic inspection of a zone to be inspected inside said port and/or said cavity (¶22).

As to claim 2, Hori teaches wherein said centering device further comprises a bearing pad 42 at the distal end.

As to claim 3, Hori teaches wherein said centering device further comprises a ring 61 at the proximal end, the ring being configured to fasten (i.e. attach firmly) to the opening of the port (as shown in fig. 19; ¶99-100).

As to claim 4, Hori teaches wherein the pad 42 and the ring 61 are connected together by at least one rod 44.

As to claim 5, Hori teaches wherein the ring 61 comprises at least one surface (inner surface – see fig. 17) to bear against and to position the mask 21 (the inner surface of ring 61 bears against rotating handle 44 which bears against the mask 21 – see fig. 19; therefore, the inner surface of the ring 61 bears indirectly against and positions the mask 21).

As to claim 8, Hori teaches wherein the mask 21 carries elements (a first element is an annular projection of the mask 21 in fig. 19 for fastening to element 41 of the centering device; a second element is a threaded portion 26 of the mask for fastening to element 44 - ¶36; a third element is a side surface of the mask 21 for engaging elements 42 of the centering device – fig. 19) for fastening to the centering device.

As to claim 9, Hori teaches at least two masks 21, 21 (fig. 1; each mask belongs to a respective one of the two guide apparatuses 3-4), each of which is configured to be successively engaged in the port and which have windows of different positions (each of the windows 22, 22 is positioned on a different one of the masks 21, 21, meaning they have different positions).

Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hori et al. under a second interpretation (EP 2818908 A1, hereinafter Hori2).
It is noted that a different embodiment is relied on in Hori2 than in Hori.
As to claim 1, Hori2 teaches a positioning tool for an endoscopic inspection means for inspecting a manifold casing of an aircraft turbine engine, the manifold casing comprising an annular wall with an axis of revolution, the manifold casing further comprising through orifices and being surrounded by an annular manifold comprising at least one gas passage port opening into an annular cavity delimited between the manifold and said wall (Hori2’s tool is capable of use with the claimed turbine engine), wherein the tool comprises: 
a centring device 23-24 (fig. 4) configured to be engaged in said port (see figs. 7 and 10) and comprising a distal end (at element 23) configured to bear against said wall (element 23 bears against a wall IS and is capable of bearing against the claimed wall), and a proximal end (at element 24) configured to be held securely on an opening of said port (see fig. 10), and 
at least one mask 21 configured to be engaged in said port and to be positioned and fastened on said centering device (see fig. 5), the mask comprising a window 22 for endoscopic inspection of a zone to be inspected inside said port and/or said cavity.

As to claim 3, Hori2 teaches wherein said centering device further comprises a ring 41 at the proximal end, the ring being configured to fasten to the opening of the port (see fig. 10).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hori2 in view of Hirata (JP 5063967 B2).
As to claim 6, Hori2 teaches the limitations of the claim except wherein the ring comprises at least one guide pin configured to cooperate with at least one of a hole and a slot of the mask.
Hirata teaches a positioning tool (figs. 16-19) for an endoscope, the tool comprising 
a centering device 93-94 comprising a ring 92, and
a mask 90 with a window 35,
wherein the ring comprises at least one guide pin 92c configured to cooperate with a hole of the mask (fig. 18 shows the pin 92c protruding into a hole in the mask 90).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Hori2 such that the ring is fastened to the mask with a pin as taught by Hirata since such a modification would be a simple substitution of one method of attaching a ring to a mask for another for the predictable result that the endoscope still successfully performs an inspection.

As to claim 7, Hori2 as modified teaches wherein the ring 92 (Hirata) further comprises an internal cylindrical surface (contacting the outer wall of the mask 21 of Hori2) and a radial surface (containing the pin 92c of Hirata) configured to bear against and positioning the mask (the radial surface of Hirata bears against the mask of Hori2 via the pin 92c of Hirata, wherein the bearing force acts along the axial direction of the mask; Hori2’s ring 41 compresses rings 42, which helps hold the mask in place).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
WO 2013069463 A1 teaches elements relevant to the claimed invention
JP 2007279416 A teaches elements relevant to the claimed invention
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUBEN C PARCO JR whose telephone number is (571)270-1968. The examiner can normally be reached Monday - Friday, 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.C.P./           Examiner, Art Unit 2853      

/JILL E CULLER/           Primary Examiner, Art Unit 2853